Paterson, J., concurring.
I concur in the judgment, on the ground that the plaintiff is not a “ party aggrieved " within the meaning of sections 657 and 938, Code of Civil Procedure. Plaintiff was granted all the relief she prayed for. She was asked by the court whether she wanted the children, and she replied that she did not, because Mr. Cooper had always-been kind to them, always had the care of them, and could take better care of them than she could. The property rights of the parties had been settled amicably between them. There is nothing, therefore, in .the record upon which the plaintiff can base a claim of grievance, and I am at a loss to understand the object of the motion for a new trial, and of this appeal. While it is true, as stated in McBlain v. McBlain, 77 Cal. 508, cited in the briefs, the public has an interest in the result of every action for divorce, and the court, on grounds of public policy, should exercise its discretion to the fullest extent in securing to both parties a full and fair hearing on the merits, the public has no right of appeal, nor has any one the right to represent it. Plaintiff probably desires a new trial for the purpose of securing some additional relief in regard to property matters; but as to such matters the public has no more interest than it has in any other action involving property rights.